DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication fled on 12/2/2022. Claims 7 and 14 have been cancelled. Claims 21-22 have been added. Claims 1-6, 8-13, and 15-22 are pending on this application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 17 and 20 have been considered but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10, and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al (US20200410274) in view of Murveit et al (US20210064890).
Regarding claim 1, Satoh teaches a computer-implemented method comprising: 
determining, using computer hardware components (112 in fig. 1), an entry of an occupancy map of a vicinity of a vehicle (para. [0065], The situation recognition section 153 performs a process of recognizing a situation regarding the host vehicle in accordance with data or signals from various sections of the vehicle control system 100. The situation recognition map is supposed, for example, to be an Occupancy Grid Map) by: 
acquiring first sensor data of a first sensor in the vicinity of the vehicle (distance sensor in fig. 2, para. [0088], [0098], Further, the region extraction section 201 may be configured so as to extract the region of interest in accordance with position information regarding a body detected by a distance sensor such as a millimeter-wave radar, a LiDAR sensor, or an ultrasonic wave sensor; However, it should be understood that regions of interest similar to the regions of interest 501 to 505 can be extracted based on position information regarding bodies detected, for example, by a millimeter-wave radar, a LiDAR sensor, or an ultrasonic wave sensor); 
acquiring second sensor data of a second sensor in the vicinity of the vehicle (211 and 212 in fig. 2, para. [0084], The image processing apparatus 200 depicted in FIG. 2 inputs a far-infrared image captured by a far-infrared camera 211 and a visible-light camera captured by a visible-light camera 212); 
determining a first sensor patch of a pre-determined first sensor patch size of the first sensor data (para. [0088], [0098], Further, the region extraction section 201 may be configured so as to extract the region of interest in accordance with position information regarding a body detected by a distance sensor such as a millimeter-wave radar, a LiDAR sensor, or an ultrasonic wave sensor; However, it should be understood that regions of interest similar to the regions of interest 501 to 505 can be extracted based on position information regarding bodies detected, for example, by a millimeter-wave radar, a LiDAR sensor, or an ultrasonic wave sensor. The regions of interest are interpreted to be a patch surrounding an object), the first sensor patch corresponding to a potential object in the vicinity of the vehicle (501-505 in fig. 5, para. [0098], FIG. 5 illustrates regions of interest that are extracted from the far-infrared image depicted in FIG. 4 as specific temperature regions representative of features of human bodies designated by reference numerals 501 to 505); 
based on the first sensor patch, determining a second sensor data portion of the second sensor data, the second sensor data portion corresponding to a location of the potential object (para. [0088], [0098], the region extraction section 201 may be configured so as to extract a feature amount from each of the far-infrared image captured by the far-infrared camera 211 and the visible-light image captured by the visible-light camera 212 and extract the region of interest in accordance with the extracted feature amount; However, it should be understood that regions of interest similar to the regions of interest 501 to 505 can be extracted based on position information regarding bodies detected, for example, by a millimeter-wave radar, a LiDAR sensor, or an ultrasonic wave sensor); and 
determining the entry of the occupancy map (para. [0065], The situation recognition section 153 performs a process of recognizing a situation regarding the host vehicle in accordance with data or signals from various sections of the vehicle control system 100. The situation recognition map is supposed, for example, to be an Occupancy Grid Map) based on the first sensor patch and the second sensor patch (para. [0058], [0065], [0084], The vehicle exterior information detection section 141 performs a detection process on exterior information regarding the host vehicle in accordance with data or signals from various sections of the vehicle control system 100. For example, the vehicle exterior information detection section 141 performs processes of detecting, recognizing, and tracking objects around the host vehicle, and performs a process of detecting the distance to the objects; The situation recognition section 153 performs a process of recognizing a situation regarding the host vehicle in accordance with data or signals from various sections of the vehicle control system 100, such as the self-location estimation section 132, the vehicle exterior information detection section 141, the vehicle interior information detection section 142, the vehicle state detection section 143, and the map analysis section 151; Furthermore, it is conceivable that the far-infrared camera 211 and the visible-light camera 212 may be incorporated as component elements of the data acquisition section 102 in the vehicle control system 100 depicted in FIG. 1).

	Satoh fails to teach extracting features of the first sensor patch of a pre-determined first sensor patch size; 
	extracting features of the second sensor patch of a pre-determined second sensor patch size; and
	determining the entry of the occupancy map that correspond to the potential object by fusing the features of the first sensor patch and the second sensor patch using a fusion artificial neural network.

	However Murveit teaches determining the entry of the occupancy map that correspond to a potential object (the determining the entry of the occupancy map is interpreted to be an intended use) by fusing the first sensor patch (308 in fig. 3, para. [0064], the occupancy prediction neural network may crop the camera images 304 in accordance with the output of the cropping neural network before providing them to the image feature neural network 308.Cropping the sensor samples (e.g., camera and lidar images) using an attention mechanism can enable the occupancy prediction neural network to generate more accurate occupancy prediction outputs by focusing on the most relevant portions of the sensor samples) of a pre-determined first sensor patch size (para. [0063]) and a second sensor patch (310 in fig. 3, para. [0064], The occupancy prediction neural network can use a similar learned (or predefined) attention mechanism to crop the lidar images 306 before them using the lidar feature neural network 310. Cropping the sensor samples (e.g., camera and lidar images) using an attention mechanism can enable the occupancy prediction neural network to generate more accurate occupancy prediction outputs by focusing on the most relevant portions of the sensor samples) of a pre-determined second sensor patch size (para. [0063]) using a fusion artificial neural network (312 in fig. 3, para. [0061], The occupancy prediction neural network concatenates the alternative representations of the camera images 304 and the lidar images 306, and processes the concatenated representations using the fusion neural network 312 to generate the occupancy prediction output).
	It is noted that Murveit does not explicitly teach extracting features of the first sensor patch and extracting features of the second sensor patch. However Murveit does teach cropping the images of each sensor (para. [0021], [0064]). The cropped images, input to neural networks 308 and 310 in fig. 3, are interpreted to be sensor patches. Furthermore, neural networks 308 and 310 are image feature neural networks and lidar feature neural networks, respectively, and include convolutional layers (para. [0060]). It is well-known in the image processing art that convolutional layers are used to extract features from sample images (see https://towardsdatascience.com/convolution-neural-network-e9b864ac1e6c and https://en.wikipedia.org/wiki/Convolutional_neural_network#Convolutional_layer). Therefore it would be necessary for the image feature neural network and the lidar feature neural network to extracting features of the first sensor patch and the second sensor patch, respectively, before performing fusion in 312 in in fig. 3.
 Therefore taking the combined teachings of Satoh and Murveit as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Murveit into the method of Satoh. The motivation to combine Murveit and Satoh would be generate more accurate occupancy outputs (para. [0026] of Murveit) and more accurate occupancy prediction outputs by focusing on the most relevant portions of the sensor samples (para. [0064] of Murveit).


Regarding claim 2, the modified invention of Satoh teaches a computer implemented method wherein the first sensor comprises a radar sensor (distance sensor in fig. 2, para. [0088], [0098] of Satoh, Further, the region extraction section 201 may be configured so as to extract the region of interest in accordance with position information regarding a body detected by a distance sensor such as a millimeter-wave radar, a LiDAR sensor, or an ultrasonic wave sensor; However, it should be understood that regions of interest similar to the regions of interest 501 to 505 can be extracted based on position information regarding bodies detected, for example, by a millimeter-wave radar, a LiDAR sensor, or an ultrasonic wave sensor).


Regarding claim 3, the modified invention of Satoh teaches a computer implemented method wherein the second sensor comprises a camera (211 and 212 in fig. 2, para. [0084] of Satoh, The image processing apparatus 200 depicted in FIG. 2 inputs a far-infrared image captured by a far-infrared camera 211 and a visible-light camera captured by a visible-light camera 212).


	Regarding claim 4, the modified invention of Satoh teaches a computer implemented method wherein first sensor data comprises a plurality of measurements of a first sensor stacked over time (212 in fig. 2, 308 in fig. 3 and 412 in fig. 4, para. [0042], [0069] of Murveit, As used throughout this specification, a sensor sample that is referred to as being captured at a “time point” may be captured over a duration of time, e.g., a sensor sample generated by a lidar sensor may consist of data captured during one revolution of the lidar sensor over a 100 ms duration of time; That is, the training system 400 may generate training examples by processing logged sensor data 416 to reliably associate sensor data measured over a first duration of time with sensor data measured at a subsequent time point (e.g., which characterizes agent occupancy in a target region several seconds later)); and 
wherein second sensor data comprises a plurality of measurements of a second sensor stacked over time (212 in fig. 2, 310 in fig. 3 and 412 in fig. 4, para. [0069] of Murveit, That is, the training system 400 may generate training examples by processing logged sensor data 416 to reliably associate sensor data measured over a first duration of time with sensor data measured at a subsequent time point (e.g., which characterizes agent occupancy in a target region several seconds later)).


Regarding claim 5, the modified invention of Satoh teaches a computer implemented method further comprising the following steps carried out by the computer hardware components: 
determining a segmented image based on the second sensor data (para. [0064] of Murveit, The occupancy prediction neural network can use a similar learned (or predefined) attention mechanism to crop the lidar images 306 before them using the lidar feature neural network 310),
wherein determining the second sensor patch is based on the segmented image (para. [0064] of Murveit, the second sensor patch is interpreted to be at least within the cropped image or the cropped image itself).


Regarding claim 10, the modified invention of Satoh teaches a computer implemented method wherein the second sensor data portion is determined so that an area in the vicinity of the vehicle covered by the second sensor data portion is related to an area in the vicinity of the vehicle covered by the first sensor data portion (para. [0088], [0098] of Satoh, Further, the region extraction section 201 may be configured so as to extract the region of interest in accordance with position information regarding a body detected by a distance sensor such as a millimeter-wave radar, a LiDAR sensor, or an ultrasonic wave sensor; However, it should be understood that regions of interest similar to the regions of interest 501 to 505 can be extracted based on position information regarding bodies detected, for example, by a millimeter-wave radar, a LiDAR sensor, or an ultrasonic wave sensor).


Regarding claim 17, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above.


	Regarding claim 18, the modified invention of Satoh teaches a system further comprising: 
the vehicle (para. [0013] of Satoh, vehicle control system); 
the first sensor (distance sensor in fig. 2 of Satoh); and 
the second sensor (211 and 212 in fig. 2 of Satoh).


Regarding claim 19, the modified invention of Satoh teaches a system wherein the first sensor comprises a radar sensor(distance sensor in fig. 2, para. [0088] of Satoh, Further, the region extraction section 201 may be configured so as to extract the region of interest in accordance with position information regarding a body detected by a distance sensor such as a millimeter-wave radar, a LiDAR sensor, or an ultrasonic wave sensor), and 
wherein the second sensor comprises a camera (211 and 212 in fig. 2, para. [0084] of Satoh, The image processing apparatus 200 depicted in FIG. 2 inputs a far-infrared image captured by a far-infrared camera 211 and a visible-light camera captured by a visible-light camera 212).


Regarding claim 20, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above.


	Regarding claim 21, the modified invention of Satoh teaches a computer implemented method wherein determining the first sensor patch comprises cutting the first sensor patch out of the first sensor data (308 in fig. 3, para. [0064] of Murveit, the occupancy prediction neural network may crop the camera images 304 in accordance with the output of the cropping neural network before providing them to the image feature neural network 308), the cutting based on centering the first sensor patch of the pre-determined first sensor patch size around a location of the potential object (para. [0064] of Murveit, Cropping the sensor samples (e.g., camera and lidar images) using an attention mechanism can enable the occupancy prediction neural network to generate more accurate occupancy prediction outputs by focusing on the most relevant portions of the sensor samples. The most relevant portions are interpreted to be objects which have features extracted by a convolutional layer as described in para. [0060] of Murveit).


Regarding claim 22, the modified invention of Satoh teaches a computer implemented method wherein the location of the potential object comprises a radar detection (para. [0088] of Satoh, Further, the region extraction section 201 may be configured so as to extract the region of interest in accordance with position information regarding a body detected by a distance sensor such as a millimeter-wave radar, a LiDAR sensor, or an ultrasonic wave sensor; Para. [0026] of Murveit, The occupancy prediction neural network described in this specification can process sensor data (e.g., camera data, radar data, lidar data, or some combination of these) and road graph data to directly predict whether a target region of the environment will be occupied by an agent in a future time interval).


Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al (US20200410274) and Murveit et al (US20210064890) in view of Vignard et al (US20210334556).
Regarding claim 8, the modified invention of Satoh fails to teach a computer implemented method wherein the first sensor data patch and the second sensor data patch are multi-dimensional with identical size in at least one dimension.
However Vignard teaches wherein a first sensor data portion (tensor “o” in fig. 3) and a second sensor data portion (tensor “p” in fig. 3) are multi-dimensional with identical size in at least one dimension (para. [0096], The semantic grid is a 3D tensor of the same spatial dimensions as the input tensors o and p. This implies that tensors o and p have the same dimensions. Tensors o and p are at least two-dimensional as shown in fig. 3).
Therefore taking the combined teachings of Satoh and Murveit with Vignard as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Vignard into the method of Satoh and Murveit. The motivation to combine Vignard, Murveit and Satoh would be to determine a semantic grid of an environment of a vehicle which represents an occupancy grid containing semantic information (para. [0018] of Vignard) which provides information about free space that does not depend on the type of the sensor (para. [0010] of Vignard) to provide an accurate map of the scene with possible obstacles (para. [0011] of Vignard).


Regarding claim 9, the modified invention of Satoh teaches a computer implemented method wherein the first sensor patch and the second sensor patch have dimensions related to width, height (para. [0096] of Vignard, The semantic grid is a 3D tensor of the same spatial dimensions as the input tensors o and p. This implies that tensors o and p have the same dimensions. Tensors o and p are at least two-dimensional as shown in fig. 3 wherein the two dimensions are known in the art to be length/height and width), time (212 in fig. 2, 308 in fig. 3 and 412 in fig. 4, para. [0042], [0069] of Murveit, As used throughout this specification, a sensor sample that is referred to as being captured at a “time point” may be captured over a duration of time, e.g., a sensor sample generated by a lidar sensor may consist of data captured during one revolution of the lidar sensor over a 100 ms duration of time; That is, the training system 400 may generate training examples by processing logged sensor data 416 to reliably associate sensor data measured over a first duration of time with sensor data measured at a subsequent time point (e.g., which characterizes agent occupancy in a target region several seconds later) and features (output of S8 in fig.3 , para. [0021], [0081], [0089] of Vignard, The semantic characteristics may include classes like e.g. road, car, pedestrian, sidewalk, building, car, vegetation, etc; In particular, the Bayesian Filter method is used to predict the occupancy and dynamic state of the cells in an occupancy grid map; Fusing the geometric information from the occupancy grid o (cf. step S9) obtained from LIDAR input I and the semantic information s (cf. step S3) obtained from the projective RGB input x), and 
wherein the first sensor data patch and the second sensor patch have identical size in the dimensions related to width and height (para. [0096] of Vignard, The semantic grid is a 3D tensor of the same spatial dimensions as the input tensors o and p. This implies that tensors o and p have the same dimensions. Tensors o and p are at least two-dimensional as shown in fig. 3 wherein the two dimensions are known in the art to be length/height and width).


Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al (US20200410274) and Murveit et al (US20210064890) in view of Swaminathan (US20200326420).
Regarding claim 11, the modified invention of Satoh fails to teach a computer implemented method wherein the second sensor patch is determined based on mapping corner points of the first sensor patch to the second sensor data.
However Swaminathan teaches mapping corner points of first sensor patch to second sensor data (para. [0020], [0078], Thus, the computer 110 may be programmed to superimpose the scaled radar grid map image 520 on the transformed camera image 420 by aligning at least two corners, e.g., top right and bottom left corners, of the images 420, 520. As discussed above, superimposing may include placing an image on another such that pixels from both images are represented together. For example, as shown in FIG. 6, the computer 110 may be programmed to place the occupied cells of the scaled grid map image 520 on the transformed image 420) to determine a sensor patch (fig. 6, para. [0020], [0054], The computer 110 can be further programmed to then superimpose the scaled horizontal image plane radar image 520 on the transformed camera image 420 thereby generating a superimposed image 600).
Therefore taking the combined teachings of Satoh and Murveit with Swaminathan as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Swaminathan into the method of Satoh and Murveit. The motivation to combine Murveit, Swaminathan and Satoh would be to provide for more accurate and reliable fusion of camera and radar data, and hence more accurate and reliable detection of objects, which in turn provides for more accurate, reliable, and safe operation of a vehicle (para. [0035] of Swaminathan).


Regarding claim 12, the modified invention of Satoh fails to teach a computer implemented method wherein the second sensor patch is determined based on mapping every point of the first sensor patch to the second sensor data.
However Swaminathan teaches mapping every point of the first sensor patch to the second sensor data (para. [0020], [0078], Thus, the computer 110 may be programmed to superimpose the scaled radar grid map image 520 on the transformed camera image 420 by aligning at least two corners, e.g., top right and bottom left corners, of the images 420, 520. As discussed above, superimposing may include placing an image on another such that pixels from both images are represented together. For example, as shown in FIG. 6, the computer 110 may be programmed to place the occupied cells of the scaled grid map image 520 on the transformed image 420) to determine a sensor patch (fig. 6, para. [0020], [0054], The computer 110 can be further programmed to then superimpose the scaled horizontal image plane radar image 520 on the transformed camera image 420 thereby generating a superimposed image 600).
Therefore taking the combined teachings of Satoh and Murveit with Swaminathan as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Swaminathan into the method of Satoh and Murveit. The motivation to combine Murveit, Swaminathan and Satoh would be to provide for more accurate and reliable fusion of camera and radar data, and hence more accurate and reliable detection of objects, which in turn provides for more accurate, reliable, and safe operation of a vehicle (para. [0035] of Swaminathan).


Regarding claim 13, the modified invention of Satoh fails to teach a computer implemented method wherein the second sensor patch is determined based on mapping corner points of the first sensor patch to the second sensor data; and 
wherein the second sensor patch is determined based on mapping every point of the first sensor patch to the second sensor data.

However Swaminathan teaches mapping corner points of first sensor patch to second sensor data (para. [0020], [0078], Thus, the computer 110 may be programmed to superimpose the scaled radar grid map image 520 on the transformed camera image 420 by aligning at least two corners, e.g., top right and bottom left corners, of the images 420, 520. As discussed above, superimposing may include placing an image on another such that pixels from both images are represented together. For example, as shown in FIG. 6, the computer 110 may be programmed to place the occupied cells of the scaled grid map image 520 on the transformed image 420) to determine a sensor patch (fig. 6, para. [0020], [0054], The computer 110 can be further programmed to then superimpose the scaled horizontal image plane radar image 520 on the transformed camera image 420 thereby generating a superimposed image 600); and
mapping every point of the first sensor patch to the second sensor data (para. [0020], [0078], Thus, the computer 110 may be programmed to superimpose the scaled radar grid map image 520 on the transformed camera image 420 by aligning at least two corners, e.g., top right and bottom left corners, of the images 420, 520. As discussed above, superimposing may include placing an image on another such that pixels from both images are represented together. For example, as shown in FIG. 6, the computer 110 may be programmed to place the occupied cells of the scaled grid map image 520 on the transformed image 420) to determine a sensor patch (fig. 6, para. [0020], [0054], The computer 110 can be further programmed to then superimpose the scaled horizontal image plane radar image 520 on the transformed camera image 420 thereby generating a superimposed image 600).
Therefore taking the combined teachings of Satoh and Murveit with Swaminathan as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Swaminathan into the method of Satoh and Murveit. The motivation to combine Murveit, Swaminathan and Satoh would be to provide for more accurate and reliable fusion of camera and radar data, and hence more accurate and reliable detection of objects, which in turn provides for more accurate, reliable, and safe operation of a vehicle (para. [0035] of Swaminathan).


Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al (US20200410274) and Murveit et al (US20210064890) in view of Peake et al (US20200074266).
Regarding claim 15, the modified invention of Satoh fails to teach a computer implemented method wherein the fusion artificial neural network is trained based on at least one of manually labelled occupancy grid map data.
However Peake teaches wherein a fusion artificial neural network is trained based on at least one of manually labelled occupancy grid map data (para. [0115], [0119], [0136], Alternatively, the segmentation module 510 may utilize a neural network that has been trained to identify distinct objects or surfaces within the environment (e.g., using supervised learning with manually generated labels for different objects within test data point clouds, etc.), or another type of machine learning based model; In some embodiments, the perception signals 508 include data representing “occupancy grids” (e.g., one grid per T milliseconds), with each occupancy grid indicating object positions (and possibly object boundaries, orientations, etc.) within an overhead view of the autonomous vehicle's environment; Occupancy grids may be used to train machine learning models and/or self-driving control architectures for the control of autonomous vehicles).
Therefore taking the combined teachings of Satoh and Murveit with Peake as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Peake into the method of Satoh and Murveit. The motivation to combine Murveit, Peake and Satoh would be to improve the efficiency and effectiveness of generating and/or collecting numerous autonomous driving datasets, and also address safety concerns with respect to generating sufficient datasets in a non-dangerous and controlled manner when training autonomous vehicles in real-world driving applications (para. [0006] of Peake).


Regarding claim 16, the modified invention of Satoh fails to teach a computer implemented method wherein the fusion artificial neural network is trained based on occupancy grid map data determined based on a third sensor.
However Peake teaches wherein a fusion artificial neural network is trained based on occupancy grid map data (para. [0119], [0136], ; In some embodiments, the perception signals 508 include data representing “occupancy grids” (e.g., one grid per T milliseconds), with each occupancy grid indicating object positions (and possibly object boundaries, orientations, etc.) within an overhead view of the autonomous vehicle's environment; Occupancy grids may be used to train machine learning models and/or self-driving control architectures for the control of autonomous vehicles) determined based on a third sensor (Sensor Data M in fig. 5 used to generate 508).
Therefore taking the combined teachings of Satoh and Murveit with Peake as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Peake into the method of Satoh and Murveit. The motivation to combine Murveit, Peake and Satoh would be to improve the efficiency and effectiveness of generating and/or collecting numerous autonomous driving datasets, and also address safety concerns with respect to generating sufficient datasets in a non-dangerous and controlled manner when training autonomous vehicles in real-world driving applications (para. [0006] of Peake).


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663